UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4934



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHAD LEE SHERIDAN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry F. Floyd, District Judge. (CR-
04-98-1)


Submitted:   June 20, 2005                    Decided:   July 5, 2005


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Chad Lee Sheridan appeals his sentence for five counts of

possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) (2000) and one count of

possession of ammunition as a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(a)(2), 924(e) (2000). The court sentenced

Sheridan to thirty months’ imprisonment.        The court also specified

an identical alternative sentence of thirty months pursuant to this

court’s recommendation in United States v. Hammoud, 378 F.3d 426

(4th Cir. 2004), opinion issued by, United States v. Hammoud, 381

F.3d 316 (4th Cir. 2004), cert. granted, judgment vacated, 125 S.

Ct. 1051 (2005).     Sheridan’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that he has

reviewed the record, researched the issues raised by Sheridan, and

has found them to have no merit.        In his Anders brief,       Sheridan’s

attorney raised several issues related to the district court’s

calculation of Sheridan’s sentence. Although informed of his right

to do so, Sheridan has not filed a pro se supplemental brief.

Sheridan was also afforded the opportunity to address the impact of

United States v. Booker, 125 S. Ct. 738 (2005), on his case in a

supplemental brief, and he has not done so.

           In accordance with the requirements of Anders, we have

reviewed   the   entire   record   in   this   case   and   have    found   no

meritorious issues for appeal.      Accordingly, we affirm Sheridan’s


                                   - 2 -
sentence.    This court requires counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

State for further review.   If the client requests a petition be

filed, but counsel believes such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.   Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -